DETAILED ACTION
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 4/20/21 and 4/30/21.  Accordingly, the information disclosure statements are being considered by the examiner and initialed copies of the forms are attached to this correspondence.

Terminal Disclaimer
The terminal disclaimer filed on 6/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,559,716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor light emitting device having all limitations of the claims, specifically including but not limited to “the first protrusion including: a first portion having a first side surface inclined with respect to the first direction; and a second portion provided below the first portion and having a second side surface inclined with respect to the first direction, the second side surface being curved so as to be convex downward, the second semiconductor layer including a second protrusion on the upper surface, the second protrusion including: a third portion having a third side surface inclined with respect to the first direction; and a fourth portion provided below the third portion and having a fourth side surface inclined with respect to the first direction, inclination of at least part of the fourth side surface with respect to the first direction being smaller than inclination of the third side surface with respect to the first direction, and the fourth side surface being curved so as to be convex downward, length in a second direction perpendicular to the first direction of the first protrusion at a first position in the first direction being longer than length in the second direction of the second protrusion at the first position” of Claim 1, “the first protrusion protruding in a first direction from the first semiconductor layer to the light emitting layer, length of the first protrusion in a second direction perpendicular to the first direction decreasing toward the first direction, and the first protrusion including: a first portion having a first side surface inclined with respect to the first direction; and a second portion provided below the first portion and having a second side surface inclined with respect to the first direction, the second side surface being curved so as to be convex downward, the stacked body further including an undoped third semiconductor layer provided on the second semiconductor layer, the first protrusion being formed on an upper surface of the third semiconductor layer” of Claim 9, and “the first protrusion including: a first portion having a first side surface inclined with respect to the first direction; and a second portion provided below the first portion and having a second side surface inclined with respect to the first direction, the second side surface being curved so as to be convex downward. the stacked body further including an undoped third semiconductor layer provided on the second semiconductor layer, at least part of the first portion being at least part of the third semiconductor layer” of Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891